PER CURIAM.
The complaint in this action alleged that one S. L. Nelson and defendant entered into a certain contract, which provided for the farming of defendant’s land for the period of five years, upon certain terms; that thereafter the contract was duly assigned to plaintiffs, who entered into possession thereof and made demand upon defendant to carry out his part of the contract and furnish the seed grain for 1900. The action was brought to recover damages for failure to furnish the seed, and to recover the value of preparing the soil therefor.
The answer admitted the execution of the contract and the assignment thereof to plaintiffs, admitted the demand upon defendant for the seed grain, and alleged that defendant was and had been willing and ready to furnish the same, and had made tender thereof to plaintiffs, who wilfully and negligently refused to accept the same. As a counterclaim, it was alleged that after the assignment of the contract to plaintiffs they wilfully and negligently refused to perform their part thereof, to the damage of defendant. The cause was.tried before a jury, and a verdict rendered in favor of plaintiffs.
The only point made upon this appeal is that the complaint did not state a cause of action, and the only ground urged for its invalidity is that it appears from the complaint that appellant did not consent to the assignment of the contract to respondents. No issue was raised by the answer as to the validity of the assignment, but, on the contrary, *523such assignment was conceded by the defense, and the counterclaim pleaded. These issues were submitted to the jury, and the decision of the lower court is not subject to review upon this appeal.
Order affirmed.